DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 13-17, 19, 20, 22-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 25 currently recite wherein the amount of RF radiation is from 0.5kW per lb. to 2.5kW (1.2kW, claim 25) per lb. of seasoning component; however, while the present specification provides an example which supports the claimed volume, the example is only directed to treating an amount of black peppercorns and does not appear to correspond to any other “seasoning component”. In fact, applicant’s [0019] is the only disclosure relating to component volume and only states, “And the batches could be of significant volume as well, for example, components packaged in 25 pound bags or boxes. This could be particularly effective with packaged black pepper, for example.” and example 3 [0031] treats dill flakes at 5kW to 15kW for 10lbs to 25lbs (5kW/25lb to 15kW/10lbs= 0.2 to 1.25kW/1b) and falls outside of the claimed range. Furthermore, only considering the 25lbs stated in [0019] and the presently claimed RF of 5kW to 300kW (5kW/25lbs to 300kW/25lbs= 0.2 to 12kW/lb), the amount falls outside of the claimed 0.5kW per lb. to 2.5kW (1.2kW, claim 25).
Claims 2-11, 13-17, 19, 20, 22-24 are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-11, 13-17, 19, 20, 22-25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Schweiggert et al., Conventional and alternative processes for spice production in view of Kawachi et al., Microbial Reduction and Quality Changes in Powdered White and Black Pepper by Treatment with Compressed Oxygen or Carbon Dioxide Gas and in further view of Palgan et al., New technologies for pasteurization of low water activity food and in view of Weaver US 2011/0177216. 
Regarding claims 1-11, 13-17, 19, 20, 25 Schweiggert teaches spices and herbs are “burdened with a large number of microorganisms (Table 1), among them several pathogenic species.” (page 260) and teaches “there is a need for the development of innovative technologies for the production of high quality spices” (Abstract). Schweiggert further details conventional spices such as black pepper, white pepper, etc. (Table 1) and production (pre-treatment, drying, cleaning, milling, packaging, microbial decontamination) and problems associated with spice production, to include high microbial load, and teaches “acceptable maximum values for bacterial contamination are recommended in several European and non-European countries (DGHM, 2006; ICMSF, 1986). Therefore, several sanitation methods have been developed to reduce the microbial loads of spices” (pages262- 263). 
Schweiggert does not expressly disclose the acceptable maximum values for bacterial contamination and while Schweiggert discusses decontamination methods such as steam and irradiation, Schweiggert does not expressly disclose treatment by radio frequency (RF). 
Kawachi also addresses microbial reduction in spices, herbs, and seeds and states, “[a] decontamination level corresponding to a total plate count of less than 3 log colony forming units (CFU/g) is desirable in spices (Ferrentino and Spilimbergo, 2011).” (Introduction). Thus, one would have been motivated to reduce spice microbials to a total plate count of less than 3 log (CFU/g). 
Palgan also addresses reducing pathogens in seeds, herbs, and spices by using technologies such as steam and irradiation and also states “radio frequency sterilization can induce controlled thermal and electronic effects that can lead to disinfection, disinfestation, enzyme inactivation and drying effects depending on the treatment applied. RF heats volumetrically and is able to penetrate packaging material, thus providing opportunities for sanitation while minimizing or avoiding the risk of recontamination. The company claims that RF is a physical, chemical free (residue free, non-additive) new process applicable to conventional and organic commodities.” (Radio frequency techniques from RF Biocidics). Therefore, it would have been obvious for one to considered RF sterilization as an “innovative technologies for the production of high quality spices”, as stated by Schweiggert.
Weaver addresses microbial reduction in milled products, including spices [0014], and teaches, “[a] process for treating a milled product to reduce microbial activity at a high confidence level is disclosed.” (Abstract).  Weaver teaches microbial reduction in a processing stream of a milled product wherein the milled product is conveyed to a moisture control device to hydrate the stream [0011, 0014, 0017]. Weaver teaches:

    PNG
    media_image1.png
    147
    1110
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    335
    1111
    media_image2.png
    Greyscale

Thus, a milled product having a moisture content of about 13% to about 14.5% entering the moisture control device, which changes the moisture content of the milled product stream by about 20%, would result in a milled product with moisture content of about 33% to about 34.5% and would be within applicant’s claimed range. Moreover, Weaver teaches the moisture content can vary and can enter the moisture control device at lower moisture levels. 
Weaver further teaches:

    PNG
    media_image3.png
    422
    1115
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    669
    1109
    media_image4.png
    Greyscale
 

    PNG
    media_image5.png
    560
    1096
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    364
    1113
    media_image6.png
    Greyscale

Thus, Weaver teaches treating seasoning components comprising exposing the components to RF treatment to elevate the temperature substantially uniformly throughout the seasoning components to a level sufficient to eliminate harmful microbes while preserving organoleptic properties, wherein the temperature is about 170℉ to about 260℉, wherein the seasoning component before exposure to the RF treatment has a moisture content of up to about 50% by weight. Weaver also teaches the water activity of the sterile milled product can be about 0.01-0.60 [0054]. Thus, Weaver teaches wherein the component is wet (claim 11), wherein the seasoning component before exposure to the RF radiation has a moisture content of up to about 50% by weight, wherein the seasoning component before exposure to the RF radiation has a moisture content of up to about 10% by weight (claim 13), wherein the seasoning component before exposure to the RF radiation has a moisture content of about 0.5% to about 10% by weight (claim 14), wherein the seasoning component is porous (since the component is hydrated to obtain a moisture content, it would naturally be porous) (claim 15), wherein the seasoning component before exposure to the RF radiation has a moisture content of below 5% (claim 16), and wherein the water actively of the seasoning component is 0.4 to 0.99 (claim 17).
Weaver does not expressly recite wherein the components are held at the treatment temperature for 30s to 1hr; however, Weaver does state that after RF exposure and during further conveyance and subsequent operations, the milled product can be returned to a temperature of about 70℉ to about 230℉. Thus, one would have reasonable expected that for the components to be held for at least 30 seconds in order to reach a temperature of 70℉ to about 230℉, and said range includes the processing temperature. Furthermore, it would have been extremely obvious for one of ordinary skill in the art to hold the components at processing temperature, after initial exposure, for the reason of insuring microbial reduction. 
It is also noted that Weaver does not expressly disclose the claimed RF power of 5kW to 300kW or wherein the amount of RF radiation per pound of seasoning; however, as Weaver teaches the microbial reduction device can operate in a range of about 20MHz-2450MHz and can be configured to calculate optimal moisture contents, optimal processing temperature, and/or optimal processing times based on any of the factors [0022], it is obvious that the system would have determined the optimal power level based on sample size to arrive at the optimal results. Moreover, as applicant has failed to provide a showing that a power level of 5kW to 300kW or 0.5kW/lb to 2.5/lb is critical, it would have been obvious for one of ordinary skill in the art to adjust the power level based on processing parameters such as amount of components to be processed, time and temperature.  
As the process of Weaver reduces the microbial level of milled products, including spices, to levels about 3.0 log CFU/g, which the art recognizes as a desirable level (Kawachi), by RF treatment, which the art recognizes as a chemical free (residue free, non-additive) new process applicant to conventual and organic commodities (Palgen), one would have been motivated to modify the teaching of Schweiggert to include RF decontamination as a processing step in conventional spice production. 
Regarding claims 22-23, claim 1 is applied as stated above. Schweiggert discloses wherein the microbe is salmonella, includes coliforms and spore-formers such as Bacillus (page 263). 
Response to Arguments
Applicant's arguments filed December 21, 2021 have been fully considered but they are not persuasive. 
As stated above, the present amendment regarding the amount of RF radiation is considered new matter since the present specification only has adequate support for black pepper and not the broader “seasoning components”. 
Regarding arguments that the prior art fails to teach or suggest the use of power levels in the claimed range, applicants’ argument is not persuasive. Lagunas-Solar (US 6638475) and Sun-Youn Kim are not currently applied.  However, while it is acknowledged that the prior art does not expressly disclose the presently claimed power levels, the claimed power levels would have been easily determined by one of ordinary skill in the art. Weaver’s process clearly teaches calculating optimal process parameters and as such one would have easily optimized the power level need to arrive at said optimal parameters. Furthermore, as stated in the pervious Office Actions, given that applicant has failed to provide clear and convincing evidence with respect to the entire power level range being critical, it is the examiners position that it would have been obvious for one of ordinary skill in the art to adjust the power level, either higher or lower, based on processing parameters such as volume of components to be processed, time and temperature and would have been motivated to use. Thus, applicant’s arguments are not persuasive. 
With respect to the Conway Declaration (December 21, 2021), the declaration is not commensurate in scope with the present claim. As stated in MPEP 716.02, “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).” The Conway Declaration does not demonstrate criticality of the claimed power range and is therefore not persuasive. The Conway declaration does not demonstrate criticality of the claimed power range and only provides data using a low power RF of about 3.8kW and a higher power range of about 12-30kW range.  Therefore, applicant’s data only shows a very limited range which does not provide a sufficient number of tests both inside and outside of the claimed range of 5kW-300kW as required by section 716.02d of the MPEP, and therefore does not meet the requirements for establishing unexpected results for the ranges claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792